United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF JUSTICE, EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW,
Irving, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1615
Issued: March 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 22, 2018 appellant, through counsel, filed a timely appeal from an April 19,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
FACTUAL HISTORY
On September 28, 2014 appellant, then a 48-year-old legal assistant, filed an occupational
disease claim (Form CA-2) alleging that she developed hip pain, pelvic pain, muscle fatigue, and
weakness as a result of performing her daily duties of pushing and pulling volumes of court cases
in excess of 150 files for weekly court proceedings and pushing a cart in excess of 50 pounds.
Appellant was treated by Dr. Ho Bing Patrick Oei, a Board-certified rheumatologist, on
August 8 and September 18, 2014, who noted that appellant had a history of unspecified
connective tissue disease characterized by muscle weakness, positive antinuclear antibodies
(ANA), persistently elevated creatine phosphokinase (CPK), osteoarthrtis of the left hip,
degenerative spine disease of the cervical and lumbar spine, and fibromyalgia. Dr. Oei diagnosed
unspecified diffuse connective tissue disease, fibromyalgia, myalgia, paresthesia, and
hyperesthesia. He opined that, although appellant had preexisting conditions of unspecified
connective tissue disease, osteoarthritis of the spine and hip, and fibromyalgia, her conditions were
exacerbated due to the stressful nature of her job. Dr. Oei opined that the impact of performing
her duties as a legal assistant caused an aggravation and exacerbation of unspecified connective
tissue disease, degenerative spine disease, osteoarthritis of her hip, and fibromyalgia.
By decision dated January 20, 2016, OWCP accepted appellant’s claim for the conditions
of aggravation of systemic involvement of connective tissue, unspecified.
On March 1, 2017 appellant filed a claim for a schedule award (Form CA-7). She
submitted a January 18, 2017 report from Dr. Helsten who noted her history of a work-related
condition and reviewed the medical record. Dr. Helsten noted examination findings of severe
distress with a pain level of 8 on a scale of 1 to 10, severe tenderness throughout her neck and
upper back, severe tenderness to the lumbar spine, normal sensation in the fingers of both hands,
weak grip in both hands bilaterally, normal ambulation, and severe tenderness to her right elbow,
and bilateral wrists, hips, and knees. He diagnosed aggravation of connective tissue disease.
Dr. Helsten noted that appellant reached maximum medical improvement on January 18, 2017.
He noted the Pain Disability Questionnaire (PDQ) score was 95. Dr. Helsten rated appellant’s
condition using the pain-related impairment system referenced in Chapter 3 of the American
Medical Association, Guides to the Evaluation of Permanent (A.M.A., Guides).3 He noted that
appellant had diffuse pain throughout her neck, back, and all four extremities. Dr. Helsten noted
that appellant’s PDQ score of 95 would provide for a one percent whole person impairment
pursuant to the A.M.A., Guides, however, because multiple areas were involved he assigned three
percent whole person impairment based on chronic ongoing severe pain.

3

A.M.A., Guides (6th ed. 2009).

2

In a March 25, 2017 report, an OWCP district medical adviser (DMA) opined that
appellant had not sustained an impairment due to the accepted condition. He indicated that
Dr. Helsten rated appellant for chronic pain using the pain chapter which was not allowed by
OWCP. The DMA noted that appellant had diffuse pain with no objective end organ damage. He
indicated that Dr. Oei diagnosed fibromyalgia. The DMA referenced the pain chapter of the
A.M.A., Guides on page 36, which provides “some conditions are associated with severe pain, but
are not amenable to conventional impairment ratings because they are not associated with
unequivocal objective factors. In these conditions, it is not possible to make impairment ratings
on the basis of objective factors. Common examples include headache disorders and
fibromyalgia.” The DMA further noted that page 447 of the A.M.A., Guides provides that,
although there are real symptoms in fibromyalgia syndrome, these conditions do not typically rise
to the level of ratable impairment. Therefore, he noted that there was no impairment for
fibromyalgia as it was “not possible to make impairment ratings on the basis of objective factors.”
With regard to the unspecified connective tissue disease, Dr. Helsten noted generalized weakness,
positive ANA, and persistently elevated CPK, but noted that these were nonspecific findings and
there was no specific objective anatomical basis upon which to rate appellant. With regard to the
neck and upper back, Dr. Oei’s August 8, 2014 report noted x-rays on May 9, 2014 revealed
degenerative cervical spine disease at C5-6 and C6-7, with no evidence of upper extremity sensory
or motor deficits related to the cervical spine and upper back. With regard to myositis, he found
no objective evidence of myositis on muscle biopsy, as such there would be no basis for an
impairment for this condition as there is no objective anatomical deficits related to the condition.
By decision dated May 5, 2017, OWCP denied appellant’s claim for a schedule award.
On February 20, 2018 appellant, through counsel, requested reconsideration. In a report
dated May 17, 2017, Dr. Helsten explained that Chapter 3 of the A.M.A., Guides provided for a
rating of permanent impairment due to chronic pain if there is no specific diagnosis elsewhere in
the A.M.A., Guides. Specifically, he noted the A.M.A., Guides recommend using the PDQ in
which appellant scored 95. Dr. Helsten indicated that the statutory provision provided impairment
ratings due to pain.
In a March 28, 2018 report, a DMA reviewed Dr. Helsten’s May 17, 2017 report. He noted
that Dr. Helsten had failed to provide valid range of motion measurements pursuant to the criteria
in the A.M.A., Guides. The medical adviser referenced FECA Bulletin No. 09-03 (March 15,
2009), Pain, which provided for a maximum of three percent impairment rating for nonspecific
pain that cannot be attributed to a condition addressed elsewhere in the A.M.A., Guides. With
regard to the diagnosed fibromyalgia, he noted findings of diffuse pain with no objective end organ
damage. The DMA advised that there was no impairment for fibromyalgia as it was not possible
to make impairment ratings on the basis of objective factors. He further noted that subjective
concerns (fatigue, difficulty concentrating, pain) if not accompanied by clinical signs are generally
not given separate impairment ratings. The DMA indicated that Dr. Helsten rated appellant for
chronic pain related to nonobjective conditions. Dr. Helsten determined a PDQ score of 95, noting
that pursuant to Table 3-1, page 40, this would equate to one percent whole person impairment
and because multiple areas were involved he assigned three percent whole person impairment.
The DMA noted that this rating was inconsistent with the A.M.A., Guides and therefore he found
no basis upon which to assign a rating of permanent impairment.

3

By decision dated April 19, 2018, OWCP denied modification of the May 5, 2017 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.6 The effective date of the sixth edition of the A.M.A., Guides is
May 1, 2009.7
It is well established that, in determining the amount of a schedule award for a member of
the body that sustained an employment-related permanent impairment, preexisting impairments of
the body are to be included.8 A schedule award is not payable under section 8107 of FECA for an
impairment of the whole person.9 A schedule award is also not payable for a member, function,
or organ of the body not specified in FECA or in the implementing regulations.10
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the percentage of permanent impairment
using the A.M.A., Guides.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

4

Id. at § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
8

Id. at Chapter 3.700.3(a)(3) (January 2010). See also Raymond E. Gwynn, 35 ECAB 247, 253 (1983).

9

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

10

See Tania R. Keka, 55 ECAB 354 (2004).

11

See supra note 7 at Chapter 2.808.6(f) (February 2013); see also Tommy R. Martin, 56 ECAB 273 (2005). .

4

OWCP accepted that appellant developed an aggravation of systemic involvement of
connective tissue due to her employment duties. On March 1, 2017 appellant filed a claim for a
schedule award.
In support of her claim appellant submitted reports by Dr. Helsten which provided ratings
of permanent impairment. The Board has reviewed Dr. Helsten’s reports dated January 18 and
May 17, 2017, and finds that Dr. Helsten has not adequately explained how his opinion as to the
extent of permanent impairment was reached in accordance with the relevant standards of the
A.M.A., Guides.12 In his reports, Dr. Helsten rated appellant’s condition using the pain-related
impairment system referenced in Chapter 3 of the A.M.A., Guides. He noted that appellant had
diffuse pain throughout her neck, back, and all four extremities. Dr. Helsten noted that appellant’s
PDQ score of 95 would provide for a one percent whole person impairment pursuant to the A.M.A.,
Guides, however, because multiple areas were involved he assigned three percent whole person
impairment based on chronic ongoing severe pain. However, his findings were nonspecific and
there was no objective anatomical basis upon which to rate appellant. Therefore, the Board finds
that Dr. Helsten did not properly follow the A.M.A., Guides. An attending physician’s report is
of little probative value when the A.M.A., Guides were not properly followed.13 Therefore the
reports of Dr. Helsten are insufficient to establish appellant’s claim for a schedule award.
The DMA properly utilized the findings in Dr. Helsten’s January 18 and May 17, 2017
reports, and correlated them to specific provisions in the A.M.A., Guides. He noted that appellant
had diffuse pain with no objective end organ damage. The DMA indicated that appellant had been
diagnosed with fibromyalgia, but page 36 of the A.M.A., Guides, provides that some conditions,
such as fibromyalgia, are associated with severe pain are not amenable to conventional impairment
ratings because they are not associated with unequivocal objective factors. In these conditions, it
is not possible to make impairment ratings on the basis of objective factors. The DMA further
noted that page 447 of the A.M.A., Guides provides that, although there are real symptoms in
fibromyalgia syndrome, these conditions do not typically rise to the level of ratable impairment.
Therefore, he noted that there was no impairment for fibromyalgia absent objective factors.
Appellant has submitted no medical evidence in conformance with the sixth edition of the
A.M.A., Guides, addressing whether she has employment-related permanent impairment of a
scheduled member or function of the body. Thus, the Board finds that the medical evidence of
record is insufficient to establish permanent impairment of a scheduled member or function of the
body causally related to the accepted conditions. Consequently, appellant has not met her burden
of proof.
Appellant may request a schedule award or an increased schedule award at any time based
on evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

12

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

13
See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

